Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 12/15/17.  As directed by the amendment, claims 1-12 have been canceled, no claims have been amended, and claims 13-21 have been added.  Thus, claims 13-21are pending in the application.
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “open water reservoir” is not provided in the original specification.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Any remaining claims are rejected as being based upon a rejected base claim.
Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (2008/0066758), or in the alternative, obvious over Richardson in view of “Diving Past Boundaries: Scuba as Therapy” (YouTube Video posted August 29th, 2016, hereafter referred to as “Scuba Therapy”).
	Regarding claim 13, Richardson discloses a method of prophylactic, physiotherapeutic, rehabilitative and therapeutic treatment of a human patient under total submergence in water completely surrounding and affecting the patient's organism, exerting pressure higher than 1.1 bar (Fig. 4 depicts the total submergence of a person in the enclosure 400; [0052] discloses a pressure of 3 atm, which is equivalent to approximately 3 bar), comprising the steps of a) providing an open water reservoir of a 
	In the alternative interpretation that Richardson does not disclose an “open” water reservoir, Scuba Therapy teaches performing similar types of exercise for individuals with physical disabilities wherein the water reservoir is completely open and at atmospheric pressure (see entire video, particularly at 2:24 which pictures therapy between an individual with a physical disorder and an instructor which takes place in open water).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Richardson to be performed outside of any type of chamber as taught by Scuba Therapy, as such a modification would greatly reduce the cost of therapy while still providing therapeutic benefits.
	Regarding claim 14, Richardson discloses the water as supplemented with additives appropriate for the type of disorder, such as mineral, gaseous, herbal, anti-inflammatory, anti-microbial - including antibacterial, additives ([0053] discloses that the oxygen level  and gas composition within the sealed structure 500 can be varied, wherein different levels of oxygen is considered a “gaseous additive”).
	Regarding claim 15, Richardson discloses wherein in step e) local thermal stimuli are used with temperatures higher or lower than patient's body temperature ([0051] discloses that the water temperature can be cooled to below the patient’s body temperature).
	Regarding claim 16, Richardson discloses for treating of disorders, defects and injuries of skeletal system, arthro-skeletal system, musculo-skeletal system and other body systems such as circulatory system, nervous system, immune system or have a particular type of disorder, but rather only recites the disorders in functional language.  Also note that [0009] discloses reducing blood pressure, wherein high blood pressure is considered a disorder of the circulatory system).
	Regarding claim 17, Richardson discloses for treating or alleviating pain disorders, such as migraine, myalgia and neuralgia (Richardson discloses all of the claimed method steps, wherein Richardson’s method would also treat these disorders.  It is noted that the claims do not currently recite a method step that the patient must have a particular type of disorder, but rather only recites the disorders in functional language).
	Regarding claim 18, Richardson discloses for treating the patients after aesthetic medical treatments, after surgeries, after physical injuries of motoric system (Richardson discloses all of the claimed method steps, wherein Richardson’s method would also treat these disorders.  It is noted that the claims do not currently recite a method step that the patient must have a particular type of disorder, but rather only recites the disorders in functional language).
	Regarding claim 19, Richardson discloses for treating skin diseases, fertility disorders, potency dysfunctions or alleviating symptoms thereof (Richardson discloses all of the claimed method steps, wherein Richardson’s method would also treat these disorders.  It is noted that the claims do not currently recite a method step that the have a particular type of disorder, but rather only recites the disorders in functional language).
	Regarding claim 20, Richardson discloses for treating excess weight, obesity and defects of posture or alleviating symptoms thereof ([0008] discloses losing weight).
	Regarding claim 21, Richardson discloses the pressure applied is preferably higher than 1.2 bar ([0052] discloses 3 atmospheres).
Response to Arguments
7.	Applicant’s arguments filed 4/13/21 on Page 7 with respect to claim 13 and regarding Richardson not disclosing “providing an open water reservoir” with normal atmospheric pressure above the water surface have been considered, but are not persuasive. The claim currently does not require there to be “normal atmospheric pressure above the water,” and the term “open water” is not be treated as such (see 35 USC 112(b) rejection above).  The term “open water” is being interpreted as any water that does not have a structure directly on its surface.  Richardson has such an “open water” structure (Richardson, Fig. 4).  Thus, the rejection is maintained.  Furthermore, the “Scuba Therapy” video reference is also provided to demonstrate that even an open water reservoir requiring “normal atmospheric pressure above the water” would be obvious.
8.	Applicant’s arguments filed 4/13/21 on Pages 7-8 with respect to claim 13 and regarding Richardson not involving treatment involving a therapist have been considered, but are not persuasive.  The claims currently do not require a therapist to be applying the therapy, wherein “applying selected procedures of hydrotherapy, 
9.	Applicant’s arguments filed 4/13/21 on Page 8 with respect to claim 15 and regarding local thermal stimuli being more elaborate than simply using cold water have been considered, but are not persuasive.  The claims currently do not recite any method steps or procedures that make the applicant’s claimed method of providing thermal stimuli “more elaborate.”  Providing cold water to the user meets the claimed limitation that “thermal stimuli are used with temperatures higher or lower than patient’s body temperature at selected areas of the patient’s body.” Thus, the rejection is maintained.  
10.	Applicant’s arguments filed 4/13/21 on Page 8 with respect to claim 13 and regarding Richardson not involving total submergence of the occupant have been fully considered, but are not persuasive.  Fig. 4 of Richardson depicts a user SCUBA diving, which would involve total submergence of the individual. Thus, the rejection is maintained.  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785